UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant : P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service : Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code : (610) 669-1000 Date of fiscal year end : January 31 Date of reporting period : February 1, 2014 – July 31, 2014 Item 1: Reports to Shareholders Semiannual Report | July 31, 2014 Vanguard Energy Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended July 31, 2014 Total Returns Vanguard Energy Fund Investor Shares 14.68% Admiral™ Shares 14.71 MSCI ACWI Energy Index 16.11 Global Natural Resources Funds Average 12.22 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance January 31, 2014, Through July 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $63.85 $72.99 $0.000 $0.217 Admiral Shares 119.83 137.02 0.000 0.407 1 Chairman’s Letter Dear Shareholder, After lagging the broad U.S. stock market for three consecutive fiscal years, the energy sector leaped ahead. For the six months ended July 31, 2014, the MSCI ACWI Energy Index returned 16.11%, almost double the return of the Russell 3000 Index and well ahead of the approximately 9% return of the broad global market. Higher oil prices stemming from strife in Iraq and elsewhere helped make energy the U.S. broad market’s best-performing sector . Even with a robust return of 14.68% for Investor Shares (and a bit more for Admiral Shares), Vanguard Energy Fund lagged its benchmark index. Rewarding choices among integrated energy giants were more than offset by outsized stakes in some U.S.-based oil and gas exploration and production companies that sustained double-digit declines. However, the fund was more than 2 percentage points ahead of the average return of its global natural resource peers, many of which have significant allocations to sectors other than energy. Stocks posted strong returns despite finishing with a thud For the six months ended July 31, the broad U.S. stock market returned about 8% despite ending on a negative note. On the cusp of eking out a sixth straight monthly advance, returns tumbled on the period’s final day. 2 Overall, generally strong corporate earnings, investors’ willingness to embrace risk, and the Federal Reserve’s resolve to sustain historically low interest rates for an extended time were supportive. The market withstood conflict in the Middle East and Ukraine, economic concerns in China and Europe, and the Fed’s gradual reduction of its stimulative bond-buying program. International stocks returned almost 10%. Emerging markets, which slumped notably in 2013, led the charge. The developed markets of the Pacific region managed double-digit returns as well. European stocks, despite retreating in July, also finished on positive ground. Bonds’ recent rebound showed signs of fatigue The broad U.S. taxable bond market returned 2.16%. Although bonds have rebounded after posting negative returns for 2013, they gradually lost momentum in June and July. The yield of the benchmark 10-year U.S. Treasury note ended the period at 2.56%, down from 2.70% on January 31 but up from 2.47% at the end of May. (Bond prices and yields move in opposite directions.) Municipal bonds, lifted by the broad bond market’s rally and less restrained by the later decline in Treasury prices, returned 4.15%. Investor demand for tax-exempt income and a limited supply of new issues also helped. Market Barometer Total Returns Periods Ended July 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.02% 17.06% 17.13% Russell 2000 Index (Small-caps) -0.30 8.56 16.56 Russell 3000 Index (Broad U.S. market) 8.25 16.37 17.08 FTSE All-World ex US Index (International) 9.73 15.78 9.13 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.16% 3.97% 4.47% Barclays Municipal Bond Index (Broad tax-exempt market) 4.15 7.27 5.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 1.85% 1.99% 2.04% 3 Results for money market funds and savings accounts remained tempered by the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 3.35%. The fund gained in all subsectors; equipment and services stood out Amid a rising chorus of headlines proclaiming that the United States is becoming energy self-sufficient, one might expect that our energy costs would become more insulated from geopolitical tensions involving oil-producing nations. Although there is some truth to that, renewed hostilities—such as those that flared up in June in Iraq—did lead to higher oil prices everywhere. This effect eased by the end of the period, but many energy company stocks benefited from the run-up. Booming production from shale deposits in North Dakota and elsewhere helped lift many equipment and services providers, including some of your fund’s largest holdings. This subsector of the fund, about 10% of total assets on average for the period, was the best performer, with a six-month return of more than 20%. Integrated multinational oil and gas giants and companies focused on exploration and production, representing about three-quarters of total assets, weren’t far behind. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.38% 0.32% 1.34% The fund expense ratios shown are from the prospectus dated May 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2014, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Global Natural Resources Funds. 4 As I’ve noted in past reports, higher oil prices can pinch the profit margins of refiners who process crude oil into other products such as gasoline. As a group, oil and gas refiners and marketers—a small slice of the fund—had some of the lowest returns. In a turnabout from last year, the Energy Fund’s advisors added the most value relative to the benchmark with their choices among integrated multinationals. Selections among equipment and service providers were also rewarding. However, results were held back by above-benchmark stakes in some U.S.-based oil and gas explorers and producers that declined. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the six months. I would also like to acknowledge the Energy Fund’s 30th anniversary in May and thank Wellington Management Company, llp , for three decades of dedicated and continuing service as the fund’s lead advisor. Don’t let complacency set your portfolio adrift At Vanguard, we often warn against letting emotions become entangled with investments. When the financial markets are in turmoil, for example, we’ll caution investors not to let fear lead to rash decisions. But complacency—that mild-mannered counterpoint to fear—can also stand in the way of achieving your financial goals. And lately, conditions have been ripe for complacency. In the more than five years since its March 2009 bottom, the broad U.S. stock market, as measured by the Russell 3000 Index, has produced average annual returns of nearly 25%. That’s more than double the historical average annual return. And in recent weeks, several indexes touched all-time highs. The investment winds don’t always blow favorably, of course—a point underscored by the sharp drop for stocks on the last day of July. This unwelcome retreat served to remind us that the exceptionally smooth sailing in the preceding months created risks of its own. When markets are unusually tranquil, it can be easy to lose sight of fundamentals, especially the importance of rebalancing. Without periodically adjusting your asset allocation so that it stays in line with your goals and risk tolerance, you can end up with a portfolio that’s very different from, and potentially riskier than, the one you intended to have. 5 Whether the market’s moving up, down, or sideways, we always encourage our clients to stay focused on our four principles for investment success: Create clear, appropriate investment goals; develop a suitable asset allocation using broadly diversified funds; minimize cost; and maintain perspective and long-term discipline. (You can read more in Vanguard’s Principles for Investment Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 13, 2014 6 Advisors’ Report Vanguard Energy Fund returned 14.68% for Investor Shares and 14.71% for Admiral Shares for the six months ended July 31. The fund’s result lagged the 16.11% return of its benchmark index but outperformed the average return of global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on August 12, 2014. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 94 12,581 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 3 452 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 3 390 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 7 Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President The investment environment Global equities advanced during the six months ended July 31, 2014, but ended on a weaker note as the market pulled back in July. The global energy sector, benefiting from a supportive commodity backdrop, returned more than 16%, significantly outpacing the broad MSCI All Country World Index return of more than 9%. Natural gas prices peaked in February as prolonged cold weather across the United States brought inventories there and in Canada to historically low levels. The Marcellus shale formation continued to drive supply growth, but production has declined in most other areas. Although much recent price activity, particularly during the winter, was centered on near-term U.S. contracts, longer-dated gas represents one of the lowest-priced hydrocarbons globally. Prices have appreciated from a year ago, but we think that higher prices are needed for natural gas supply to keep up with demand. Our successes Top individual contributors to relative returns included our positions in U.S.-based exploration and production companies Pioneer Natural Resources, EOG Resources, and Athlon Energy, all focused on oil shale assets in the Permian and Bakken basins. Our underweighting of Exxon Mobil also helped. Pioneer Natural Resources has some of the best oil acreage in the Permian Basin, which we believe presents a solid opportunity for value capture and long-term value creation. We remain optimistic about the company’s growth prospects and we increased our position. EOG Resources has a strong asset portfolio focused primarily in North America with what we believe to be significant upside to current resource estimates. The company has high-quality assets in the Bakken Basin and an experienced management team that is able to allocate capital efficiently. The shares remain attractively priced in our view; we trimmed our position on relative strength. Our shortfalls Stock selection within producers, especially among natural gas-focused exploration and production companies, was the main driver of our relative underperformance. A frictional cash position in a rising equity market also weighed on relative results. Our most significant detractors, also U.S.-based, included Cabot Oil & Gas, Range Resources, and CONSOL Energy. Not owning benchmark constituent Williams Companies, which returned more than 40% during the period, hurt as well. 8 Cabot Oil & Gas develops and explores oil and gas properties in North America. Producers in the Marcellus Formation disappointed as a lack of pipeline infrastructure caused Marcellus gas to trade at a discount. We believe this is a short-term issue; additional pipelines are under construction. Based on Cabot’s high-quality, low-cost assets in the basin, we added to the position on weakness and continue to hold the stock. U.S.-based independent natural gas exploration and production company Range Resources also underperformed because of the lack of pipeline infrastructure in the Marcellus Formation. We trimmed the holding but maintain a position; we expect that demand and pricing will boost margins, as Range remains well-positioned in the basin. The fund’s positioning Our investment strategy emphasizes long-term total-return opportunities from the various energy subsectors. These include international oils, foreign integrated oils, foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. The portfolio holds stocks domiciled in 15 different countries. More than 35% of its assets are invested in international stocks (including roughly 5% in emerging markets). We are excited by several themes within energy, including North American shale first movers and natural gas. The ongoing retirement of coal plants and low gas prices will structurally support increased natural gas demand over a longer time horizon. Total supply levels are still higher than we anticipated, but their growth has slowed. Although rig counts are down, improving results in shale drilling have allowed production to remain at higher levels. Demand for natural gas continues to grow, with the largest projects expected to come online in the next three to five years. We believe natural gas resource owners represent an attractive opportunity at current prices. We are also excited by select oil shale producers whose growth and value creation potential are under-appreciated by the market as technology advancements progress. We continue to believe that returns in energy are driven by companies with a track record of capturing attractive reinvestment opportunities. As a result, we tend to favor producers over larger integrated oil companies. We also assess where we are in the capital cycle of each subsector. We currently have some contrarian exposure to several select exploration firms that are investing in areas that others are less excited about. 9 Our low-turnover investment process remains steady and focused on stocks of companies that have clean balance sheets, long-lived resources, and high-quality management teams. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Following very strong 2013 results, global equities continued their march upward before pulling back a bit in July. Emerging markets stocks far outperformed those of developed markets. Central bank policies remained accommodative, and volatility across financial markets stayed at historic lows. In mid-June, the Chicago Board Options Exchange Volatility Index (VIX) registered 10.6, its lowest level in the last five years. Real estate and labor markets persisted in their slow but consistent recovery. In what now appears to be a short-term dip, first-quarter GDP results were hampered by a difficult winter. However, the economic growth trend then reversed back to 2013 levels, as indicated by strong second-quarter growth of 4%. Lastly, bond credit spreads have decreased to a level not seen since 2006, an indicator of risk-taking and optimism that can drive equity markets higher. Energy stocks produced especially strong results relative to the rest of the market. Performance within the sector was broad-based, and most countries generated positive returns. Turkish and Brazilian companies had some of the highest returns; those domiciled in Greece and Hungary had the largest declines. Although it’s important to understand how overall portfolio performance is affected by the macro factors described above, our approach to investing focuses on specific stock fundamentals. We do not take a stand on the overall market for energy stocks. Nor do we attempt to make predictions about different geographic regions. Our process seeks to compare all stocks in our investment universe in order to identify those that have characteristics we believe will help them outperform over the long run. To do this, we use a strict quantitative process that focuses on a combination of valuation and other factors focused on fundamental growth. Using the results of our model, we then construct our portfolio, with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns, such as market capitalization and other risks relative to our benchmark. 10 Over this period, our most successful overweights included Newfield Exploration (+62.7%), Bharat Petroleum (+65.5%), and First Solar (+34.08%). An important part of our performance came from underweighting companies that did not do well, such as Cabot Oil & Gas (–17.5%) and Range Resources (–12.2%). Results were dragged down by overweighted positions in MOL Hungarian Oil & Gas (–17.6%) and Aker Solutions (–13.55%). Not holding Concho Resources and Cheniere Energy also hurt, as both had exceptionally strong double-digit gains. Although it is difficult to predict the direction of the overall market, let alone a specific subset, we are confident that our model should continue capturing the relative attractiveness of individual stocks. Solid fundamentals remain one of the main drivers of our strategy, which we believe the market will reward in the long run. We thank you for your investment and look forward to the second half of the fiscal year. 11 Energy Fund Fund Profile As of July 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.38% 0.32% 30-Day SEC Yield 1.60% 1.66% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 137 167 3,718 Median Market Cap $54.0B $69.7B $48.5B Price/Earnings Ratio 16.9x 16.1x 20.2x Price/Book Ratio 1.9x 1.7x 2.6x Return on Equity 13.0% 15.0% 17.5% Earnings Growth Rate 2.8% 4.9% 14.8% Dividend Yield 2.0% 2.9% 1.9% Foreign Holdings 38.0% 48.8% 0.0% Turnover Rate (Annualized) 21% — — Short-Term Reserves 2.8% — — Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 2.6% 1.2% Industrials 0.5 0.0 Integrated Oil & Gas 41.4 51.8 Oil & Gas Drilling 0.9 2.0 Oil & Gas Equipment & Services 9.6 10.5 Oil & Gas Exploration & Production 35.1 22.3 Oil & Gas Refining & Marketing 4.9 5.5 Oil & Gas Storage & Transportation 2.4 6.7 Other 2.6 0.0 Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.98 0.80 Beta 1.05 1.43 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 8.2% Royal Dutch Shell plc Integrated Oil & Gas 5.1 Chevron Corp. Integrated Oil & Gas 5.0 Schlumberger Ltd. Oil & Gas Equipment & Services 4.3 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 3.7 BP plc Integrated Oil & Gas 3.3 EOG Resources Inc. Oil & Gas Exploration & Production 3.2 Total SA Integrated Oil & Gas 2.8 Baker Hughes Inc. Oil & Gas Equipment & Services 2.3 Anadarko Petroleum Oil & Gas Exploration Corp. & Production 2.3 Top Ten 40.2% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2014, the annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. 12 Energy Fund Market Diversification (% of equity exposure) Europe United Kingdom 10.5% France 2.9 Italy 1.8 Other 2.7 Subtotal 17.9% Pacific Japan 1.3% Other 0.7 Subtotal 2.0% Emerging Markets Russia 2.2% China 1.7 Brazil 1.2 India 1.0 Subtotal 6.1% North America United States 63.4% Canada 10.6 Subtotal 74.0% 13 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2004, Through July 31, 2014 For a benchmark description, see the Glossary. Note: For 2015, performance data reflect the six months ended July 31, 2014. Average Annual Total Returns: Periods Ended June 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information . Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 30.61% 13.23% 13.14% Admiral Shares 11/12/2001 30.70 13.30 13.21 See Financial Highlights for dividend and capital gains information. 14 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.9%) 1 United States (58.7%) Construction & Engineering (0.3%) KBR Inc. 1,953,200 40,353 Energy Equipment & Services (10.0%) Schlumberger Ltd. 5,349,319 579,813 Baker Hughes Inc. 4,442,170 305,488 Halliburton Co. 3,854,872 265,948 Ensco plc Class A 2,110,124 106,878 * SEACOR Holdings Inc. 960,253 72,941 Helmerich & Payne Inc. 33,300 3,538 Nabors Industries Ltd. 121,600 3,303 Patterson-UTI Energy Inc. 85,700 2,944 * Seventy Seven Energy Inc. 94,900 2,128 National Oilwell Varco Inc. 24,476 1,983 1,344,964 Oil, Gas & Consumable Fuels (48.0%) Coal & Consumable Fuels (2.0%) CONSOL Energy Inc. 7,038,985 273,253 Integrated Oil & Gas (15.5%) Exxon Mobil Corp. 11,124,594 1,100,667 Chevron Corp. 5,172,040 668,434 Occidental Petroleum Corp. 2,284,923 223,260 Hess Corp. 938,339 92,877 Oil & Gas Exploration & Production (27.0%) Pioneer Natural Resources Co. 2,231,765 494,247 EOG Resources Inc. 3,878,782 424,494 Anadarko Petroleum Corp. 2,831,400 302,535 Cabot Oil & Gas Corp. 8,087,914 266,497 Range Resources Corp. 2,981,190 225,348 Noble Energy Inc. 3,015,678 200,512 ConocoPhillips 2,259,309 186,393 EQT Corp. 1,835,470 172,204 * Southwestern Energy Co. 4,192,585 170,135 * Antero Resources Corp. 2,769,605 159,972 Market Value Shares ($000) Energen Corp. 1,812,517 147,956 Denbury Resources Inc. 8,530,204 144,587 Devon Energy Corp. 1,422,725 107,416 * Athlon Energy Inc. 2,099,476 100,061 * Whiting Petroleum Corp. 1,072,555 94,910 Apache Corp. 866,350 88,940 * Cobalt International Energy Inc. 4,071,172 65,220 * Diamondback Energy Inc. 701,425 57,678 Energy XXI Bermuda Ltd. 2,855,600 56,998 QEP Resources Inc. 1,652,573 54,618 Murphy Oil Corp. 645,300 40,092 * Gulfport Energy Corp. 591,400 31,587 * Memorial Resource Development Corp. 411,800 9,463 Marathon Oil Corp. 148,320 5,747 Chesapeake Energy Corp. 167,200 4,409 * Newfield Exploration Co. 77,000 3,103 * Ultra Petroleum Corp. 100,900 2,313 Oil & Gas Refining & Marketing (3.5%) Phillips 66 2,038,984 165,382 Marathon Petroleum Corp. 1,674,350 139,775 Valero Energy Corp. 2,506,884 127,350 HollyFrontier Corp. 727,100 34,181 Oil & Gas Storage & Transportation (0.0%) Williams Cos. Inc. 49,400 2,797 Kinder Morgan Inc. 15,973 575 6,445,986 Other (0.4%) ^,2 Vanguard Energy ETF 363,000 50,305 Semiconductors & Semiconductor Equipment (0.0%) * First Solar Inc. 3,700 233 Trading Companies & Distributors (0.0%) * NOW Inc. 73,900 2,379 Total United States 7,884,220 15 Energy Fund Market Value Shares ($000) International (36.2%) Australia (0.7%) Oil Search Ltd. 10,115,898 88,478 Woodside Petroleum Ltd. 44,269 1,738 90,216 Austria (0.0%) OMV AG 65,295 2,626 Brazil (1.2%) Petroleo Brasileiro SA ADR 9,828,525 156,667 Petroleo Brasileiro SA Preference Shares 368,044 3,098 Petroleo Brasileiro SA 249,132 1,975 Petroleo Brasileiro SA ADR Type A 12,400 209 161,949 Canada (10.4%) Suncor Energy Inc. XNYS 6,858,682 281,686 Canadian Natural Resources Ltd. XNYS 4,813,443 209,866 Cenovus Energy Inc. XNYS 5,064,180 155,470 Enbridge Inc. XTSE 3,077,800 150,751 Encana Corp. XNYS 4,668,790 100,612 * Tourmaline Oil Corp. 2,090,870 98,431 TransCanada Corp. XNYS 1,607,100 80,628 Pacific Rubiales Energy Corp. 3,931,795 75,185 Cameco Corp. 3,418,370 68,914 * Paramount Resources Ltd. Class A 1,110,200 56,795 Imperial Oil Ltd. 761,200 39,080 ^ Keyera Corp. 377,400 28,251 ^ Trilogy Energy Corp. 702,500 17,879 Suncor Energy Inc. XTSE 246,534 10,123 Canadian Natural Resources Ltd. XTSE 194,278 8,469 Encana Corp. XTSE 198,600 4,277 Husky Energy Inc. 103,700 3,155 Enbridge Inc. XNYS 54,150 2,655 TransCanada Corp. XTSE 36,796 1,846 Cenovus Energy Inc. XTSE 21,739 668 1,394,741 China (1.7%) ^ PetroChina Co. Ltd. ADR 1,132,485 146,170 Kunlun Energy Co. Ltd. 37,747,555 64,111 PetroChina Co. Ltd. 4,562,000 5,913 China Petroleum & Chemical Corp. 5,725,600 5,605 * GCL-Poly Energy Holdings Ltd. 8,615,000 2,781 CNOOC Ltd. 697,717 1,234 China Oilfield Services Ltd. 140,000 349 226,163 Market Value Shares ($000) Denmark (0.0%) * Vestas Wind Systems A/S 75,881 3,421 Finland (0.0%) Neste Oil Oyj 138,698 2,563 France (2.9%) Total SA ADR 5,638,520 363,685 Total SA 289,354 18,662 382,347 Hong Kong (0.0%) * Brightoil Petroleum Holdings Ltd. 2,679,000 815 Hungary (0.0%) MOL Hungarian Oil & Gas plc 50,194 2,428 India (1.0%) Reliance Industries Ltd. 7,258,700 119,899 Oil & Natural Gas Corp. Ltd. 568,970 3,696 * Essar Oil Ltd. 1,334,155 2,526 Bharat Petroleum Corp. Ltd. 263,535 2,510 Indian Oil Corp. Ltd. 450,622 2,457 Hindustan Petroleum Corp. Ltd. 354,534 2,326 * Mangalore Refinery & Petrochemicals Ltd. 1,071,676 1,146 GAIL India Ltd. 45,395 326 Cairn India Ltd. 55,189 287 135,173 Israel (0.0%) Paz Oil Co. Ltd. 15,542 2,496 Italy (1.7%) ^ Eni SPA ADR 4,482,005 227,686 Eni SPA 240,352 6,116 233,802 Japan (1.3%) Inpex Corp. 10,910,400 161,699 Showa Shell Sekiyu KK 244,300 2,755 Cosmo Oil Co. Ltd. 1,248,000 2,502 166,956 Netherlands (0.6%) Koninklijke Vopak NV 1,433,327 66,349 Fugro NV 285,967 11,012 77,361 Norway (0.7%) ^ Statoil ASA ADR 2,476,590 70,434 * DNO ASA 5,277,707 17,677 Statoil ASA 197,859 5,654 Aker Solutions ASA 160,224 2,365 96,130 16 Energy Fund Market Value Shares ($000) Poland (0.0%) * Polskie Gornictwo Naftowe i Gazownictwo SA 1,680,339 2,601 Portugal (0.7%) Galp Energia SGPS SA 5,442,953 96,609 Russia (2.2%) Rosneft OAO GDR 21,926,239 135,290 Gazprom OAO ADR 13,083,293 95,465 Lukoil OAO ADR 950,406 52,986 Tatneft OAO ADR 93,030 3,307 Gazprom OAO 124,674 457 Surgutneftegas OAO ADR 30,690 212 287,717 Singapore (0.0%) Sembcorp Industries Ltd. 646,000 2,829 South Africa (0.1%) Sasol Ltd. 110,232 6,359 South Korea (0.0%) SK Holdings Co. Ltd. 16,388 2,776 Spain (0.7%) Repsol SA 3,678,522 91,734 Thailand (0.0%) PTT Exploration & Production PCL (Foreign) 645,100 3,240 * PTT Global Chemical PCL 211,600 431 PTT PCL (Foreign) 36,900 365 4,036 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 114,306 2,794 United Kingdom (10.3%) Royal Dutch Shell plc ADR 7,946,585 650,269 BP plc ADR 8,689,185 425,509 BG Group plc 9,989,115 196,979 * Ophir Energy plc 13,649,538 49,497 BP plc 2,583,954 21,043 Market Value Shares ($000) Royal Dutch Shell plc Class A 331,089 13,613 Royal Dutch Shell plc Class B 281,866 12,138 ^ Royal Dutch Shell plc Class A (Amsterdam Shares) 142,991 5,880 * Cairn Energy plc 1 — 1,374,928 Total International 4,851,570 Total Common Stocks (Cost $7,097,293) 12,735,790 Temporary Cash Investments (6.0%) 1 Money Market Fund (3.1%) Vanguard Market Liquidity Fund, 0.118% 415,373,064 415,373 Face Amount ($000) Repurchase Agreement (2.8%) RBS Securities, Inc. 0.070%, 8/1/14 (Dated 7/31/14, Repurchase Value $369,901,000, collateralized by U.S Treasury Note/Bonds 0.250%–4.250%, 8/15/14–8/15/23, with a value of $377,300,000) 369,900 369,900 U.S. Government and Agency Obligations (0.1%) 5, Federal Home Loan Bank Discount Notes, 0.053%–0.060%, 8/1/14 2,600 2,600 Federal Home Loan Bank Discount Notes, 0.060%, 8/13/14 1,000 1,000 5 Federal Home Loan Bank Discount Notes, 0.075%, 9/3/14 500 500 Federal Home Loan Bank Discount Notes, 0.081%, 9/19/14 1,000 1,000 17 Energy Fund Face Market Amount Value ($000) ($000) Federal Home Loan Bank Discount Notes, 0.080%–0.090%, 9/24/14 5,000 5,000 Federal Home Loan Bank Discount Notes, 0.078%, 10/1/14 5,800 5,799 Federal Home Loan Bank Discount Notes, 0.079%–0.080%, 10/8/14 4,000 4,000 Federal Home Loan Bank Discount Notes, 0.095%, 10/15/14 100 100 19,999 Total Temporary Cash Investments (Cost $805,271) 805,272 Total Investments (100.9%) (Cost $7,902,564) 13,541,062 Other Assets and Liabilities (-0.9%) Other Assets 107,253 Liabilities 3 (225,425) (118,172) Net Assets (100%) 13,422,890 At July 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 7,357,927 Undistributed Net Investment Income 102,192 Accumulated Net Realized Gains 325,872 Unrealized Appreciation (Depreciation) Investment Securities 5,638,498 Futures Contracts (1,604) Foreign Currencies 5 Net Assets 13,422,890 Investor Shares—Net Assets Applicable to 60,985,775 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,451,266 Net Asset Value Per Share— Investor Shares $72.99 Admiral Shares—Net Assets Applicable to 65,475,006 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,971,624 Net Asset Value Per Share— Admiral Shares $137.02 • See Note A in Notes to Financial Statements. *Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $78,639,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to furtures investments, the funds's effective common stock and temporary cash investment positions represents 97.5% and 3.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member ofThe Vanguard Group. 3 Includes $83,138,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury no backed by the full faith and credit of the U.S. governement. 6 Securities with a value of $16,699,000 have been segregated as initial margin for open futures contracts. ADR American Depositary Receipt. GDR Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Statement of Operations Six Months Ended July 31, 2014 ($000) Investment Income Income Dividends 145,899 Interest 2 205 Securities Lending 3,783 Total Income 149,887 Expenses Investment Advisory Fees—Note B Basic Fee 9,255 Performance Adjustment 2,249 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,858 Management and Administrative—Admiral Shares 4,928 Marketing and Distribution—Investor Shares 388 Marketing and Distribution—Admiral Shares 659 Custodian Fees 196 Shareholders’ Reports—Investor Shares 38 Shareholders’ Reports—Admiral Shares 14 Trustees’ Fees and Expenses 12 Total Expenses 21,597 Expenses Paid Indirectly (71) Net Expenses 21,526 Net Investment Income 128,361 Realized Net Gain (Loss) Investment Securities Sold 2 312,890 Futures Contracts 10,216 Foreign Currencies (61) Realized Net Gain (Loss) 323,045 Change in Unrealized Appreciation (Depreciation) Investment Securities 1,247,984 Futures Contracts 2,408 Foreign Currencies 63 Change in Unrealized Appreciation (Depreciation) 1,250,455 Net Increase (Decrease) in Net Assets Resulting from Operations 1,701,861 1 Dividends are net of foreign withholding taxes of $12,182,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $0,$126,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2014 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 128,361 241,331 Realized Net Gain (Loss) 323,045 322,801 Change in Unrealized Appreciation (Depreciation) 1,250,455 126,151 Net Increase (Decrease) in Net Assets Resulting from Operations 1,701,861 690,283 Distributions Net Investment Income Investor Shares — (84,107) Admiral Shares — (153,175) Realized Capital Gain 1 Investor Shares (13,933) (78,608) Admiral Shares (25,435) (143,323) Total Distributions (39,368) (459,213) Capital Share Transactions Investor Shares (275,666) (1,350,467) Admiral Shares 358,237 678,643 Net Increase (Decrease) from Capital Share Transactions 82,571 (671,824) Total Increase (Decrease) 1,745,064 (440,754) Net Assets Beginning of Period 11,677,826 12,118,580 End of Period 2 13,422,890 11,677,826 1 Includes fiscal 2015 and 2014 short-term gain distributions totaling $0 and $6,818,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets End of Period includes undistributed (overdistributed) net investment income of $102192,000 and ($26,108,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2014 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $63.85 $62.66 $62.60 $69.20 $57.17 $42.62 Investment Operations Net Investment Income .682 1.291 1.336 1.072 1.053 .910 Net Realized and Unrealized Gain (Loss) on Investments 8.675 2.413 1.098 (3.949) 14.103 14.591 Total from Investment Operations 9.357 3.704 2.434 (2.877) 15.156 15.501 Distributions Dividends from Net Investment Income — (1.277) (1.340) (1.102) (.977) (.951) Distributions from Realized Capital Gains (.217) (1.237) (1.034) (2.621) (2.149) — Total Distributions (.217) (2.514) (2.374) (3.723) (3.126) (.951) Net Asset Value, End of Period $72.99 $63.85 $62.66 $62.60 $69.20 $57.17 Total Return 1 14.68% 5.88% 4.07% -3.82% 27.17% 36.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,451 $4,138 $5,340 $5,945 $6,731 $6,536 Ratio of Total Expenses to Average Net Assets 2 0.37% 0.38% 0.31% 0.34% 0.34% 0.38% Ratio of Net Investment Income to Average Net Assets 1.95% 1.97% 2.15% 1.67% 1.74% 1.73% Portfolio Turnover Rate 21% 17% 18% 24% 31% 27% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account services fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.03%, 0.04%, (0.02%), 0.01%, 0.00%, and 0.03%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2014 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $119.83 $117.63 $117.52 $129.93 $107.34 $80.02 Investment Operations Net Investment Income 1.326 2.530 2.586 2.101 2.045 1.780 Net Realized and Unrealized Gain (Loss) on Investments 16.271 4.491 2.060 (7.432) 26.479 27.395 Total from Investment Operations 17.597 7.021 4.646 (5.331) 28.524 29.175 Distributions Dividends from Net Investment Income — (2.500) (2.595) (2.159) (1.899) (1.855) Distributions from Realized Capital Gains (.407) (2.321) (1.941) (4.920) (4.035) — Total Distributions (.407) (4.821) (4.536) (7.079) (5.934) (1.855) Net Asset Value, End of Period $137.02 $119.83 $117.63 $117.52 $129.93 $107.34 Total Return 1 14.71% 5.94% 4.14% -3.76% 27.24% 36.37% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,972 $7,540 $6,778 $6,756 $6,871 $4,439 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.32% 0.26% 0.28% 0.28% 0.31% Ratio of Net Investment Income to Average Net Assets 2.01% 2.03% 2.20% 1.73% 1.80% 1.80% Portfolio Turnover Rate 21% 17% 18% 24% 31% 27% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account services fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.03%, 0.04%, (0.02%), 0.01%, 0.00%, and 0.03%. See accompanying Notes, which are an integral part of the Financial Statements. 22 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements . 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered 23 Energy Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2014, the fund’s average investments in long and short futures contracts represented 2% and 0% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2011–2014), and for the period ended July 31, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Securities Lending: To earn additional income, the fund lends its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counter-parties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the fund may experience delays and costs in recovering the securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 24 Energy Fund 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2014, or at any time during the period then ended. 9. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP, provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI ACWI Energy Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $287,000 for the six months ended July 31, 2014. For the six months ended July 31, 2014, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the fund’s average net assets, before an increase of $2,249,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At July 31, 2014, the fund had contributed capital of $1,419,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.57% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended July 31, 2014, these arrangements reduced the fund’s expenses by $71,000 (an annual rate of 0.00% of average net assets). 25 Energy Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
